883 F.2d 53
UNITED STATES of America, Appellant,v.UNIT NO. 7 AND UNIT NO. 8 OF SHOP IN the GROVE CONDOMINIUM,etc., et al., Appellees.UNITED STATES of America, Appellant,v.LOTS 1, 4 AND 5, BLOCK 3, BRUSH CREEK VILLAGE, et al., Appellees.UNITED STATES of America, Appellant,v.LOT 1, OF SUNSET HAVEN, etc., Appellee.UNITED STATES of America, Appellant,v.Stanley Carter KISER, Appellee.UNITED STATES of America, Appellant,v.The SOUTH HALF OF LOT 7 AND LOT 8, BLOCK 14, etc., et al.,Appellees.William Lloyd HILL, Appellee,v.A.L. LOCKHART, etc., Appellant.
Nos. 87-2499 to 87-2502, 88-2212 and 88-2237.
United States Court of Appeals,Eighth Circuit.
Aug. 11, 1989.

1
Appeals from the United States District Courts for the Southern District of Iowa, District of Nebraska and Eastern District of Arkansas.


2
Prior reports:  853 F.2d 1445;  876 F.2d 1362;  877 F.2d 698.


3
The petitions for rehearing with suggestions for rehearing en banc filed by the appellants in the above cases have been considered by the court and are hereby granted.  The prior opinions and judgments entered by this court in these appeals are vacated.